Citation Nr: 0518696	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a lung disorder, 
including as secondary to nerve gas.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel




INTRODUCTION

The veteran served on active duty for training from August 
1966 to December 1966 and on active duty from April 1968 to 
September 1972.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if they are required to take further 
action.


REMAND

The veteran claims entitlement to service connection for a 
lung disorder that allegedly developed secondary to his 
exposure to nerve gas while serving on Johnston Island from 
April 1971 to August 1971.  He contends that, while serving 
there, his duties included moving and burying sarin and V-X 
nerve gas.  He further contends that his duties as part of a 
transportation unit included participating in nerve gas 
evacuation operations, including Operation Red Hat, during 
which he took canisters of nerve gas from Okinawa, Japan and 
moved them to a ship and then to Johnston Island for 
placement in bunkers.  He reports that, once, the cargo strap 
on his truck broke and the pallet slipped off the truck and 
several canisters broke open.  Nerve gas reportedly went into 
his eye and he almost bled to death.  

The veteran's service personnel records confirm that, as 
alleged, the veteran served on Johnston Island and 
participated in sensitive operations, including Operation Red 
Hat, which involved the storage of chemical weapons.  They 
also show that the veteran's unit received letters of 
commendation for the successful completion of a potentially 
dangerous mission.  The question thus becomes whether the 
veteran has a lung disorder that relates to these operations.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has not strictly complied with the assistance 
provisions of the VCAA.

First, during the course of his appeal, the veteran noted 
that he had received treatment for breathing difficulties at 
Cox South Hospital in Springfield, Missouri, but records of 
this treatment are not in the claims file.  Inasmuch as these 
records might be pertinent to the veteran's claim, they need 
to be obtained and associated with the claims file.  

The veteran also alleged that he received treatment at the VA 
Medical Center in Fayetteville, from 1984 to 1997.  He did 
not, however, specify the conditions for which he received 
the treatment.  Records of this treatment are not in the 
claims file.  These records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and as such, must too be obtained and considered in deciding 
the veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); see also 38 C.F.R. § 3.159(c)(2) (2004).  

Second, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, such 
an examination is necessary.  The RO afforded the veteran VA 
examinations in August 2002 and September 2003, but the 
reports of these examinations are inadequate for the purpose 
of deciding this claim.  The August 2002 report is not based 
on a review of the veteran's claims file.  The September 2003 
report is based on such a review, but does not include 
consideration of pertinent findings of record, including an 
in-service diagnosis of bronchitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  In cases involving alleged exposure to nerve 
gas, specifically, nitrogen, sulfur mustard, and Lewisite, 
service connection may be presumed if the veteran 
experienced: (1) Full body exposure; (2) to the specified 
vesicant agent; 
(3) during active military service; and (4) the subsequent 
development of certain specified conditions, including 
bronchitis and chronic obstructive pulmonary disease.  38 
C.F.R. § 3.316 (2004).  In this case, the VA examiners, two 
physician's assistants, ruled out a relationship between the 
veteran's lung disorder, most recently diagnosed as chronic 
obstructive pulmonary disease, and his period of active 
service on the basis that the veteran did not report 
breathing difficulties in service.  The examiners did not 
explain the significance of the in-service diagnosis of 
bronchitis.  

Since the veteran was afforded the VA examinations, his 
representative has alleged that another examination is 
necessary so that a physician who specializes in respiratory 
disorders can review the claim and offer an opinion as to the 
etiology of the veteran's lung disorder.  The Board agrees 
that this matter necessitates a review by such a specialist. 

This case is REMANDED for the following action:

1.  AMC should contact the veteran and 
ask him to identify the dates of his 
treatment and the conditions for which he 
was treated at Cox South Hospital in 
Springfield, Missouri, and the VA Medical 
Center in Fayetteville.

2.  After obtaining any necessary 
authorization, AMC should obtain and 
associate with the claims file all 
records of treatment of the veteran's 
lung disorder, including at Cox South 
Hospital in Springfield, Missouri, and 
the VA Medical Center in Fayetteville, 
from 1984 to 1997.  

3.  AMC should contact the veteran's 
service department and any other 
appropriate authority for the purpose of 
obtaining additional information on 
Operation Red Hat.  AMC should 
specifically ask the service department 
to identify the types of nerve gas, 
including, if appropriate, sulfur 
mustard, nitrogen, Lewisite, and/or 
nitrogen mustard, stored at Johnston 
Island, when the veteran served there.  

4.  After completing the above 
development, AMC should afford the 
veteran a VA examination by a 
pulmonologist for the purpose of 
determining the etiology of any lung 
disorder shown to exist.  AMC should 
forward the claims file to the examiner 
for review of pertinent documents therein 
and ask the examiner to confirm in 
his/her written report that he/she 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) identify all lung disorders shown 
to exist; 

b) opine whether each disorder is at 
least as likely as not (50 percent 
or greater likelihood) related to 
the veteran's period of active 
service, including his exposure to 
nerve gas and/or his in-service 
bronchitis; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  AMC should then readjudicate the 
veteran's claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


